DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27-42 are pending in this application. Claims 1-26 have been cancelled.  Claims 27-42 are rejected in this Office action.  It is noted that the claims have been improperly numbered as there are two claim 27s.  Accordingly, the new claims have been renumbered 27-42.  Applicant must correct the dependencies to coincide with the proper numbering.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27, 36 (renumbered), and their dependent claims are indefinite as to “pharmaceutically effective amounts and “predetermined amount of time” as it is not clear what is encompassed by these phrases.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-42 are rejected under 35 U.S.C. 103 as being unpatentable over Selman (US 8323713), Koyakumaru et al (US 5489399), and Ashmead et al (US 4725427) in view of Berhanu (International Food Research Journal).  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Selman teaches a home carbonation method where carbonation takes place in the bottle (see entire document).  Selman teaches carbon dioxide can be generated by the action of a water based acid on a carbonate or bicarbonate salt (see column 2, lines 23-25).  Selman disclose a sweetener phase (see column 5, lines 40-45).
Koyakumaru et al disclose a carbon dioxide generating composition comprising an acid such as citric acid, maleic acid, tartaric acid, fumaric acid, malic acid and an alkali carbonate such as magnesium carbonate, sodium carbonate, sodium hydrogen carbonate, and calcium carbonate (see entire patent, especially column 4, lines 4-51).
Ashmead et al disclose an effervescent composition for creating a carbonated beverage comprising 20-45 % citric acid, 5-25% of one or more alkali or alkaline earth metal carbonates, 1-5% flavoring agent and 0.5-2% sweetening agent (see entire patent, especially the abstract).  Ashmead et al disclose the addition of vitamins at 50-100% of the U.S. RDA (see claims 1-3).
The claims differ as to the specific amounts and the addition of a gesho extract.
Berhanu teaches Tella (i.e. beer) containing gesho extract as an antimicrobial (see entire document).  Berhanu teaches the extraction of the plant leaves and shoots of Rhamnus prinoides wherein the dried plant material is powdered, the antimicrobial is extracted with ethanol, the obtained extract is filtered under vacuum, and concentrated to dryness (see page 359, Extraction and preparation of plant extracts for antibiotic test).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to add gesho extract as taught by Berhanu in that of any of Selman (US 8323713), Koyakumaru et al (US 5489399), and Ashmead et al (US 4725427) because the use of gesho extract as a beverage preservative is conventional and well-known in the art.
Once the art has recognized the use of carbonates and acids to provide for carbonation then the use and manipulation of amounts and times would be expected, obvious, and within the skill of the art.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.  It would have been obvious to one of skill in the art to optimize the desired weight percentages of each component by routine experimentation.
All of the claim limitations have been considered.  The claimed temperatures and weight percents are seen to be obvious and no more than optimization.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach “dispensing a pharmaceutically effective amount of a vitamin to the bottle” and “sealing the bottle with an airtight seal within a predetermined amount of time after the steps of dispensing.”
Ashmead et al disclose the addition of vitamins at 50-100% of the U.S. RDA. Selman teaches a home carbonation method where carbonation takes place in the bottle.  
It is again noted that once the art has recognized the use of carbonates and acids to provide for carbonation then the use and manipulation of amounts and times would be expected, obvious, and within the skill of the art.  
In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
September 28, 2022